Order filed February 16, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-09-00866-CV
                                 NO. 14-10-00324-CV
                                   ____________

 CHRIS THYGESEN AND BRUCE W. DERRICK, DERIVATELY ON BEHALF
   OF CLEARMEDIAONE, INC., AND ITS SHAREHOLDERS, Appellants

                                           V.

   ROBERT F. STRANGE, JR. ROBERT J. VIGUET, JR. AND THOMPSON &
                       KNIGHT, LLP, Appellees


                       On Appeal from the 157th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-35835


                                      ORDER

      On October 9, 2011, appellants filed a notice of appeal from the trial court=s order
signed September 24, 2009. That appeal was assigned to this court under our appellate case
number 14-09-00866-CV. On April 8, 2010, after a bankruptcy stay was lifted, appellants
filed a second notice of appeal complaining of the same order. The second appeal has
been assigned our case number 14-10-00324-CV.

      Today, the court, on appellants’ motion, orders the appeal and original proceeding
CONSOLIDATED.
       Appellee Robert F. Strange, Jr. petitioned for voluntary bankruptcy in the United
States Bankruptcy Court for the Southern District of Texas, under cause number 09-37417.
Because a stay is automatically effected by Section 362(a) of the Bankruptcy Code, when
this court received notice of appellant=s bankruptcy filing, on April 29, 2010, we stayed all
proceedings in the appeal. See Tex. R. App. P. 8.2.

       Through the Public Access to Court Electronic Records (PACER) system, the court
learned that the bankruptcy case was closed on December 14, 2011. On February 13,
2012, appellants filed a motion to reinstate the appeal pursuant to Texas Rule of Appellate
Procedure 8.3(a).

       The motion is granted. Accordingly, the cases are ordered REINSTATED and
placed on the court’s active docket.

       Appellants’ brief is due to be filed with the clerk of this court on or before March
15, 2012.




                                          PER CURIAM




                                             2